In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                              _________________

                              NO. 09-13-00458-CR
                              _________________

                   JOHN GABRIEL COLLAZO, Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                         Trial Cause No. 14-14223
__________________________________________________________________

                         MEMORANDUM OPINION

      Appellant John Gabriel Collazo appeals from his conviction for

unauthorized use of a vehicle. In two issues, Collazo challenges the sufficiency of

the evidence supporting the trial court’s assessment of administrative fees and

certain court costs and, in the alternative, argues that even if the evidence is

sufficient to support these fees and costs, the trial court waived Collazo’s

obligation to pay them by virtue of certain comments made by the trial court

during the hearing on the State’s motion to revoke his unadjudicated community

supervision. We affirm the trial court’s judgment.


                                        1
                                   Background

      Pursuant to a plea bargain agreement, Collazo entered a plea of guilty to the

offense of unauthorized use of a vehicle, a state jail felony. See Tex. Penal Code

Ann. § 31.07 (West 2011). The trial court found the evidence sufficient to find

Collazo guilty, but deferred further proceedings, placed Collazo on community

supervision for five years, and ordered Collazo to pay a fine of $500.

      The State subsequently filed a motion to revoke Collazo’s unadjudicated

community supervision. The motion to revoke alleged that Collazo violated the

terms of his community supervision by: (1) committing the offense of aggravated

assault (count one); (2) failing to report to the Jefferson County Community

Supervision and Corrections Department on two occasions (count two); (3) failing

to immediately report his change of address (count three); (4) failing to provide

verification that he completed community service hours (count four); and (5)

failing to pay fees assessed in his deferred adjudication order (count five). During

the revocation hearing, Collazo pleaded “not true” to count one, but pleaded “true”

to counts two, three, and four. The trial court did not request, and Collazo did not

enter, a plea to count five of the motion to revoke.        Following the entry of

Collazo’s pleas, the trial court heard evidence regarding the State’s allegations of

aggravated assault in count one of the motion to revoke.




                                         2
      At the conclusion of the revocation hearing, the trial court found the

evidence sufficient to find counts one, two, three, and four of the motion to revoke

to be true. The trial court revoked Collazo’s unadjudicated community supervision,

found him guilty of unauthorized use of a vehicle, and sentenced him to two years

in state jail. The trial court’s judgment adjudicating guilt assessed administrative

fees in the amount of $1,342 and court costs in the amount of $628. Collazo

timely filed a notice of appeal.

                                   Administrative Fees

      In his first issue, Collazo challenges the sufficiency of the evidence to

support the trial court’s assessment of $1,342 in administrative fees. Specifically,

Collazo argues that the administrative fees assessed by the trial court were

originally ordered as conditions of his community supervision, and once revocation

occurred, the terms of his community supervision, including the administrative

fees, were “erased” unless the State presented sufficient evidence at the revocation

hearing to prove that he owed such fees.         We review the sufficiency of the

evidence to support a trial court’s assessment of administrative fees by viewing all

of the evidence in the light most favorable to the award. See Mayer v. State, 309
S.W.3d 552, 557 (Tex. Crim. App. 2010).

      In its deferred adjudication order, the trial court ordered Collazo to pay

supervision fees of $60 per month, a crime stoppers fee of $50, and a post-sentence



                                           3
investigation (PSI) fee of $500. In its subsequent judgment adjudicating guilt, the

trial court ordered Collazo to pay $1,342 in administrative fees, which consisted of

a balance of $792 in accrued supervision fees, the original $50 crime stoppers fee,

and the original $500 PSI fee. The Texas Code of Criminal Procedure requires a

judge granting community supervision to fix a fee of not less than $25 or more

than $60 per month to be paid during the period of community supervision. See

Tex. Code Crim. Proc. Ann. art. 42.12, § 19(a) (West Supp. 2013). In addition, the

Texas Code of Criminal Procedure authorizes a trial court to order a pre-sentence

or post-sentence investigation. See id. art. 42.12, § 9. A trial court, therefore, may

order a defendant on community supervision to pay the amount expended for

preparing a pre- or post-sentence investigation report. See Gipson v. State, No.

PD–0377–13, 2014 WL 1464846, at *1 n.1 (Tex. Crim. App. Apr. 16, 2014)

(Alcala, J. concurring); Tovar v. State, 777 S.W.2d 481, 495 (Tex. App.—Corpus

Christi 1989, pet. ref’d) (citing prior version of Tex. Code Crim. Proc. Ann. art.

42.12). A trial court granting community supervision may also assess a fee of up

to $50 payable to a crime stoppers organization. See Tex. Code Crim. Proc. Ann.

art. 42.12, § 11(21); Tex. Gov’t Code Ann. § 103.021(6) (West 2013). The fees

assessed by the trial court in the present case were, therefore, authorized by

statute.1 Collazo cites no authority to support his contention that revocation of his


      1
          Collazo concedes in his brief that the trial court was authorized to assess

                                          4
community supervision ended his obligation to pay these administrative fees. See

Tex. R. App. P. 38.1(i). We conclude that Collazo’s obligation to pay the

administrative fees imposed by the trial court when he was originally placed on

community supervision was not discharged when the trial court later revoked his

community supervision. See Conner v. State, 418 S.W.3d 742, 744 (Tex. App.—

Houston [1st Dist.] 2013, no pet.) (concluding that defendant owed administrative

fees originally imposed in deferred adjudication order, even though State did not

plead or prove at the revocation hearing that defendant violated the terms of his

community supervision by failing to pay such administrative fees).2

      Further, we find that the record contains sufficient evidence to establish that

Collazo owed the administrative fees assessed in the trial court’s judgment. As

noted, the record contains a copy of the trial court’s deferred adjudication order,

which required Collazo to pay: (1) supervision fees in the amount of $60 per

month, (2) a crime stoppers fee of $50, and (3) a PSI fee of $500. The record also

includes a copy of the trial court’s judgment adjudicating guilt, which assessed


these fees in its deferred adjudication order.
      2
        We note that two recent, unpublished opinions from this Court reject an
argument identical to the one Collazo now makes. See Edwards v. State, Nos. 09-
13-00360-CR, 09-13-00361-CR, 2014 WL 1400747, at **1-3 (Tex. App.—
Beaumont Apr. 9, 2014, no pet. h.) (mem. op., not designated for publication);
Beard v. State, Nos. 09-13-00391-CR, 09-13-00392-CR, 2013 WL 6705981, at
**2-3 (Tex. App.—Beaumont Dec. 18, 2013, no pet.) (mem. op., not designated
for publication).

                                           5
$1,342 in administrative fees against Collazo. Accompanying the judgment is a

document entitled “Revocation Restitution/Reparation Balance Sheet,” which was

signed by the bookkeeper on the same day that the judgment was entered and sets

forth an itemized account of the administrative fees assessed by the trial court. The

Revocation Restitution/Reparation Balance Sheet indicates that at the time of

judgment, Collazo owed a balance of accrued supervision fees of $792, the original

$50 crime stoppers fee, and the original $500 PSI fee. These amounts total $1,342.

Collazo presented no evidence showing that he had previously paid any of these

fees or that the amounts listed in the Revocation Restitution/Reparation Balance

Sheet are otherwise incorrect. Viewing the evidence in the light most favorable to

the award of fees, we conclude that the record, including the Revocation

Restitution/Reparation Balance Sheet, contains sufficient evidence that Collazo

owed $1,342 in administrative fees at the time of judgment. See Conner, 418
S.W.3d at 744 (concluding that Revocation Restitution/Reparation Balance Sheet

provided sufficient evidence that defendant owed administrative fees).

                                   Court Costs

      In issue two, Collazo challenges the sufficiency of the evidence to support

the trial court’s assessment of $628 in court costs.      Similar to his argument

concerning administrative fees, Collazo argues that his obligation to pay the court

costs assessed when he was placed on community supervision ended when the trial



                                         6
court revoked his community supervision unless the State presented sufficient

evidence at the revocation hearing to establish that he owed such costs. Collazo

does not challenge the trial court’s assessment of $329 in revocation court costs;

his complaints relate only to the $299 in court costs assessed when he was

originally placed on community supervision.         Once again, Collazo cites no

authority to support his argument that the trial court’s revocation of community

supervision discharged his obligation to pay court costs assessed when he was

originally placed on community supervision. See Tex. R. App. P. 38.1(i).

      “The obligation of a convicted person to pay court costs is established by

statute.” Solomon v. State, 392 S.W.3d 309, 310 (Tex. App.—San Antonio 2012,

no pet.); see, e.g., Tex. Gov’t Code Ann. §§ 102.001-.142 (West 2013 & Supp.

2013) (setting forth various court costs that a convicted person “shall” pay). The

Code of Criminal Procedure mandates that judgments of conviction assess costs

against the defendant. See Tex. Code Crim. Proc. Ann. art. 42.15 (West Supp.

2013), art. 42.16 (West 2006); see also Johnson v. State, 423 S.W.3d 385, 389

(Tex. Crim. App. 2014). “Only statutorily authorized court costs may be assessed

against a criminal defendant[.]” Johnson, 423 S.W.3d at 389. “[C]ourt costs are

not part of the guilt or sentence of a criminal defendant, nor must they be proven at

trial; rather, they are ‘a nonpunitive recoupment of the costs of judicial resources

expended in connection with the trial of the case.’” Id. at 390 (quoting Armstrong



                                         7
v. State, 340 S.W.3d 759, 767 (Tex. Crim. App. 2011)). Therefore, a reviewing

court must “review the assessment of court costs on appeal to determine if there is

a basis for the cost, not to determine if there was sufficient evidence offered at trial

to prove each cost[.]” Id.

      A clerk of a court is required to keep a fee record, and a statement of an item

in the fee record is prima facie evidence of the correctness of the statement. Tex.

Code Crim. Proc. Ann. art. 103.009(a), (c) (West 2006); see also Owen v. State,

352 S.W.3d 542, 547 (Tex. App.—Amarillo 2011, no pet.). A cost is payable by

the person charged with the cost when a written bill is produced containing the

items of the cost and signed by the officer who charged the cost or who is entitled

to receive payment for the cost. See Tex. Code Crim. Proc. Ann. art. 103.001

(West 2006). The community supervision and corrections department and the

county treasurer are authorized to collect such funds. Id. art. 103.003(b) (West

Supp. 2013).

      In the present case, the record contains a bill of costs filed on the same date

as the deferred adjudication order. This bill of costs reflects court costs in the

amount of $299 and contains an itemization of the specific costs assessed. In

addition, as noted above, the record contains a Revocation Restitution/Reparation

Balance Sheet, which also reflects $299 in court costs from the deferred

adjudication proceedings.       Collazo offered no evidence to contradict the



                                           8
Revocation Restitution/Reparation Balance Sheet or to otherwise call into doubt

the basis of the costs or the reliability of the information contained in that

document. Further, Collazo failed to challenge the correctness of any specific cost

listed in the bill of costs. We decline to undertake any further review of the

correctness of each cost charged in the bill of costs when Collazo has not identified

a specific item that he challenges or the basis for such challenge. See Johnson, 423
S.W.3d at 396 (“Absent a challenge to a specific cost or basis for the assessment of

that cost, a bill of costs is sufficient.”). Viewing the record in its entirety, we

conclude that the record, including the Revocation Restitution/Reparation Balance

Sheet and the bill of costs, provide a sufficient basis for the trial court’s assessment

of costs. See id.; Conner, 418 S.W.3d at 744.

                 Waiver of Administrative Fees and Court Costs

      Collazo argues that even if we conclude that the evidence is sufficient to

support the trial court’s award of administrative fees and court costs, he

nevertheless should not be required to pay these fees and costs because the trial

court waived his obligation to pay them during the revocation hearing. Collazo

points to the following colloquy, which occurred between the trial judge and

Collazo during the revocation hearing:

             THE COURT:       The motion [to revoke] states that on the 6th
      day of August, 2012, that you were placed on probation for
      unauthorized use of a motor vehicle. I found the evidence to be
      sufficient to find you guilty, deferred the finding, placed you on

                                           9
      probation for a five-year period. Count 1 says you committed the
      offense of aggravated assault on or about the 26th day of June, 2013,
      in Jefferson County. Is that true or not true?

            THE DEFENDANT:            Not true.

            THE COURT:        Count 2 says you failed to report to the
      probation department on or about May 21st, 2013, and June 6th, 2013.
      True or not true?

            THE DEFENDANT:            True.

             THE COURT:        Count 3 says you failed to immediately
      report to the probation department your change of address. True or
      not true?

            THE DEFENDANT:            True.

             THE COURT:         Count 4 says you failed to provide
      verification of performing your community service hours. True or not
      true?

            THE DEFENDANT:            True.

             THE COURT:          Forget about money. And you have pled
      true to Counts 2, 3, and 4 freely and voluntarily?

            THE DEFENDANT:            Yes, sir.

Collazo argues that the trial court’s statement, “Forget about money[,]” constitutes

a waiver of his obligation to pay the administrative fees and court costs associated

with his community supervision. We disagree.

      Count five of the motion to revoke alleged that Collazo failed to pay fees

assessed in his deferred adjudication order. Given Collazo’s pleas of “true” to

counts two through four, each of which was sufficient, standing alone, to justify



                                        10
revocation of Collazo’s community supervision, see Cole v. State, 578 S.W.2d 127,

128 (Tex. Crim. App. 1979), and given the fact that the trial court was preparing to

proceed with an evidentiary hearing on the allegations of aggravated assault

contained in count one of the State’s motion to revoke, we find, on this record, that

the trial court’s statement, “Forget about money[,]” merely reflects the trial court’s

decision to abandon a request for a plea to count five and instead, focus on the

other counts as the basis for revoking Collazo’s community supervision. As the

State argues in its brief, “[t]he fact that the trial court abandoned inquiry into an

administrative probation violation is not the same thing as waiving the underlying

obligation.” We conclude that the trial court did not waive Collazo’s obligation to

pay the administrative fees and court costs associated with his community

supervision.

      We overrule Collazo’s first and second points of error and affirm the

judgment of the trial court.

      AFFIRMED .


                                       _____________________________
                                           CHARLES KREGER
                                                 Justice

Submitted on April 9, 2014
Opinion Delivered June 25, 2014
Do not publish

Before McKeithen, C.J., Kreger and Johnson, JJ.

                                         11